


Exhibit 10.11


FIRST AMENDMENT TO
THE DUN & BRADSTREET CORPORATION CHANGE IN CONTROL PLAN


THIS FIRST AMENDMENT, by THE DUN & BRADSTREET CORPORATION (the “Corporation”),
to The Dun & Bradstreet Corporation Change in Control Plan (the “Plan”) is
effective January 1, 2014.


WITNESSETH:


WHEREAS, the Corporation sponsors the Plan and the Board of Directors of the
Corporation (the “Board”) has authority to make amendments to the Plan;


WHEREAS, the Board now considers it desirable to amend the definition of “Good
Reason” under the Plan;


NOW THEREFORE, it is hereby resolved that the Plan be, and it hereby is,
amended, as follows:
I.


Section 2.13, definition of “Good Reason,” is amended by modifying subsection
(c) thereof to read as follows:


“(c)    the relocation of the Company’s offices at which the Eligible Executive
is principally employed immediately prior to the effective date of the Change in
Control to a location more than fifty miles (or such longer distance that is the
minimum permissible distance under the circumstances for purposes of the
involuntary separation from service standards under the Treasury Regulations or
other guidance under Code Section 409A) from such location, except for required
travel on the Company’s business to an extent substantially consistent with the
Eligible Executive’s business travel obligations prior to the effective date of
the Change in Control; provided, however, that a relocation of the Company's
offices at which the Eligible Executive is principally employed immediately
prior to the effective date of the Change in Control to New York City shall not
constitute ‘Good Reason’;”
II.


In all other respects, the Plan shall remain in full force and effect.


IN WITNESS WHEREOF, the Board has caused this First Amendment to be executed by
the undersigned authorized officer of the Corporation this 26th day of February,
2014.




/s/ JOHN REID-DODICK


Name: John Reid-Dodick


Title: Chief People Officer    




